UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)

ANTHONY RAY JENKINS, )
)

Plaintiff, )

)

v. ) Civil Action No. l7-l476 (UNA)

)

FEDERAL GOVERNMENT, et al., )
)

Defendants. )

)

MEMORANDUM OPINION

 

This matter is before the Court on plaintiffs application to proceed in forma pauperis and

his pro se civil complaint. The application will be granted, and the complaint will be dismissed

Complaints filed by pro se litigants are held to less stringent standards than those applied
to formal pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even
pro se litigants, however, must comply with the Federal Rules of Civil Procedure. Jarrell v.
Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure
requires that a complaint contain a short and plain statement of the grounds upon which the
Court’s jurisdiction depends7 a short and plain statement of the claim showing that the pleader is
entitled to relief, and a demand for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a).
The purpose of the minimum standard of Rule 8 is to give fair notice to the defendants of the
claim being asserted, sufficient to prepare a responsive answer, to prepare an adequate defense
and to determine whether the doctrine of res judicata applies. Brown v. Calz'fano, 75 F.R.D. 497,

498 (D.D.C. 1977).

This plaintiff appears to raise several claims on his own behalf and on behalf of his
incarcerated sons. The Court is unable to determine what claims plaintiff intends to bring against
which defendant or defendants. The complaint does not include a short and plain statement of
plaintiff's entitlement to relief, and certainly does not articulate a claim to warrant an award of

$1 trillion.

Insofar as plaintiff demands his sons’ release from custody and an award of damages for
their unlawful incarceration, the claims must be dismissed “Article III of the United States
Constitution limits the judicial power to deciding ‘Cases and Controversies.”’ In re Navy
Chaplal`ncy, 534 F.3d 756, 759 (D.C. Cir. 2008) (quoting U.S. Const. art. lll, § 2), cert. denied,
556 U.S. 1167 (2009). Standing may be denied to a litigant who seeks to assert the rights of a
third party. Navegar, 103 F.3d at 998. Here, plaintiff lacks standing to assert claims arising
from the purported violation of his sons’ rights. See Alamo v. Clay, 137 F.3d 1366, 1369 (D.C.
Cir. 1998). Furthermore, dismissal is warranted because plaintiff is not an attorney and
otherwise does not appear to be competent to bring this action on his sons’ behalf. See 28 U.S.C.

§ 1654; see Dal`gle v. Karnes, No. 10-1264, 2010 WL 3294069, at *1 (D.D.C. Aug. 21, 2010).

The Court, therefore, will dismiss the complaint without prejudice. An Order consistent

with this Memorandum Opinion is issued separately.

DATE: